Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03747

 KEVIN O’ROURKE, et al.,

 Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC., et al.,

 Defendants.


                        RESPONSE TO MOTION FOR SANCTIONS
               FILED BY DEFENDANTS TOM WOLF AND KATHY BOOCKVAR


         COMES NOW counsel for Plaintiffs, and hereby submit the following Response to

 Motion for Sanctions filed by Defendants, TOM WOLF (Mr. Wolf) and KATHY BOOCKVAR

 (Ms. Boockvar), and hereby respectfully requests that the Court deny the motion, and award

 undersigned counsel reasonable attorney fees for the time necessary to respond, and any other

 sanction that this Court deems just under the circumstances.

 I.      INTRODUCTION

         On December 22, 2020, Plaintiffs filed their Complaint, which named Mr. Wolf and Ms.

 Boockvar, as defendants in their individual capacity, having operated under color of their official

 authority as Governor and Secretary of the Commonwealth of Pennsylvania, respectively, for

 their breach of the U.S. Constitution, as outlined in the Complaint. Doc. 1, ¶¶ 214-257. The

 original eight (8) Plaintiffs, after having been joined by 152 additional Plaintiffs, eight of whom

 are registered voters of Pennsylvania, filed a motion to amend the complaint, with an appropriate

 motion.


                                                  1
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 2 of 15




           Later, after Plaintiffs’ counsel determined that personal jurisdiction over these

 Pennsylvania defendants may be an issue that Plaintiffs could not overcome, Plaintiffs

 voluntarily dismissed Mr. Wolf and Ms. Boockvar, without prejudice.

           The Attorney General of the Commonwealth of Pennsylvania, who only entered his

 appearance on behalf of Governor Tom Wolf, in his official capacity, and Acting Secretary of the

 Commonwealth, Veronica Degraffenreid, in her official capacity, now seeks to have this Court

 sanction Plaintiffs’ counsel under its inherent authority, and pursuant to 28 U.S.C. § 1927, for

 not dismissing the case earlier. Plaintiffs did not file their complaint, nor did Plaintiffs’ counsel

 prepare said complaint to harass these Defendants—neither did Plaintiffs’ counsel seek

 extensions of time, file unnecessary motions, and/or submit pleadings, motions and other

 responsive pleadings that were not well grounded in fact and law. Pennsylvania’s motion should

 be denied, and attorney fees awarded to Plaintiffs’ counsel for the time necessary to respond,

 herein.

 II.       PLAINTIFFS HAD A RIGHT TO SEEK REDRESS OF THE VIOLATION OF
           THEIR CONSTITUTIONAL RIGHTS BY BRINGING A FACTUAL AND
           LEGAL CLAIM AGAINST MR. WOLF AND MS. BOOCKVAR

           Pennsylvania begins its motion by stating the Plaintiffs made “demonstrably false

 accusations to advance frivolous legal arguments.” Doc. 101, p. 1. However, the facts presented

 in the original Complaint and Amended Complaint are not demonstrably false, and legal

 arguments made were based upon the presentation of a civil rights/class action lawsuit, which no

 other parties have brought.

           The motion for sanctionsd also accuses the Plaintiffs of bringing the action for the

 “dangerous purpose” of attacking “the Pennsylvania defendants’ administration of the 2020

 election and to undermine faith in the results of that election.” Id. Nothing could be further from



                                                     2
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 3 of 15




 the truth. Faith in the results of Pennsylvania’s 2020 Presidential election was undermined by the

 conduct of the Defendants, and others, not the Plaintiffs seeking redress of their claims. The

 latter simply filed a lawsuit outlining some of the facts to establish their constitutional claims for

 lack of equal protection and due process, which had the ultimate effect of burdening the right of

 Plaintiffs’ right to vote in the 2020 Presidential election.

         Simply put, again, if a person is a registered voter in Pennsylvania, or in another state,

 and the elected officials involved in the administration of the 2020 Presidential election violated

 the constitution, that conduct would result in damages beyond the borders of Pennsylvania. Here,

 Plaintiffs outlined in their Complaint, Amended Complaint and Plaintiffs’ Response and Brief in

 Opposition to Defendants Wolf and Boockvar’s Motion to Dismiss, the factual and legal basis

 for their claims, which are different from every other election case filed.

         This is not an election case. This is a civil rights case. Every other case filed against

 officials of the Commonwealth of Pennsylvania named Governor Wolf and Secretaries Boockvar

 and/or Degraffenreid in their official capacity. Every other case filed against elected officials from

 Pennsylvania name the Defendants in their official capacity, specifically, because temporary and

 preliminary injunctive relief had been requested against the Commonwealth of Pennsylvania.

 Accordingly, a plaintiff’s burden of proof initially, when asking for such relief, is to establish a

 likelihood of success on the merits.

         In practically every case, the courts ruled that the various plaintiffs, for one reason or

 another, either did not have standing, or had violated some other doctrine. None of that exists

 here. All of the claims against the Pennsylvania defendants are valid. However, although an

 argument could certainly be made that the actions of Mr. Wolf and Ms. Boockvar subjected them

 to this Court’s jurisdiction in Colorado, Plaintiffs ultimately agreed that they should not proceed



                                                    3
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 4 of 15




 without sufficient certainty that this Court would exercise personal jurisdiction over these

 Defendants. Because they did not waive personal jurisdiction (which they could have), Plaintiffs

 voluntarily dismissed these Pennsylvania Defendants, without prejudice. Accordingly, Plaintiffs

 did not “charge ahead,” as alleged, but were thoughtful in their approach and legal strategy,

 throughout.

        Further, Plaintiffs never recycled the same accusations and claims that countless courts

 already rejected. There are ongoing issues of material fact concerning the 2020 Presidential

 election in Pennsylvania that have not been resolved and, because other cases (some of which

 may have a similar factual backdrop) were dismissed on other grounds, the overwhelming

 majority of facts relied upon by Plaintiffs, here, are in dispute.

        Plaintiffs’ counsel spent hundreds of hours researching the facts of the case, and just as

 much time focusing on the damage done to their clients—many of whom were from

 Pennsylvania. Suffice to say, many reasonable people disagree that the 2020 Presidential election

 was fair and equal. In fact, even as these motions are being filed, other facts are coming out to

 substantiate those beliefs. In fact, actions are being taken within the Pennsylvania State

 Legislature to mimic forensic audit in Arizona, which is being considered by other states.

        This case was ultimately dismissed for lack of standing, but that issue is now on appeal in

 the United States Court of Appeals for the 10 th Circuit, referenced by case number 21-1161. Two

 weeks after the filing of the notice, counsel for Plaintiffs filed the Docketing Statement on May

 13, 2021. On that date, Dominion Voting Systems, Inc. filed its motion for sanctions pursuant to

 Rule 11 and 28 U.S.C. § 1927. Doc. 98. Plaintiffs’ counsel has responded to that motion, already.

 Doc. 110. However, four days later, Pennsylvania filed its motion requesting sanctions, as well.

 With that, it is clear that the Defendants are desirous of punishing Plaintiffs’ counsel and, as a



                                                    4
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 5 of 15




 result, are the ones causing additional pleadings to be filed—all during the time that counsel for

 Plaintiffs should be preparing their appellate brief. The time necessary to respond to these

 motions will likely result in further delay to allow adequate time to prepare said brief, and is thus

 contributing to the delay of the case—and causing unnecessary stress and harm Plaintiffs’

 counsel.

 III.   COUNSEL FOR PLAINTIFFS NEVER ACTED IN BAD FAITH OR
        UNNECESSARILY, NOR UNREASONABLY MULTIPLIED OR DELAYED
        THE PROCEEDINGS

        In Sun River Energy, Inc. v. Nelson, plaintiff’s counsel failed to disclose an insurance

 policy for eighteen months “only after counsel for defendants repeatedly pressed the issue based

 upon information raising suspicions of an undisclosed policy, [who] then filed a motion to

 compel its production.” 800 F.3d 1219, 1222 (10 th Cir. 2015). “By that time coverage under this

 ‘claims made’ policy had lapsed.” Id. The district court imposed sanctions against Plaintiffs’

 counsel, pursuant to Rule 37(b), which were upheld. However, the 10 th Circuit reversed the

 imposition of sanctions against in-house counsel for Plaintiff, who was not the attorney of

 record. The Sun River Court further declined to uphold the previously imposed sanction against

 in-house counsel pursuant to the trial court’s inherent powers, as the district court “did not find

 that counsel acted in bad faith, vexatioulsy, wantonly, or for oppressive reasons.” Id. at 1228.

        In Sun River, the 10th Circuit stated:

        A court’s inherent power gives it the authority to impose “a sanction for abuse of
        the judicial process, or, in other words, for bad faith conduct in litigation.”
        Farmer v. Banco Popular of N. Am., 791 F.3d 1246, 1256 (10th Cir. 2015)
        (internal quotation marks omitted). The Supreme Court has described the
        “narrowly defined circumstances [in which] federal courts have inherent power to
        assess attorney’s fees against counsel” as involving actions taken “in bad faith,
        vexatiously, wantonly, or for oppressive reasons.” Chambers v. NASCO, Inc., 501
        U.S. 32, 45-46, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991) (internal quotation marks
        omitted).



                                                   5
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 6 of 15




 Id. at 1227.

        In Farmer, the parties had reached an agreement in 2012. Farmer v. Banco Popular

 of N. Am., 791 F.3d 1246, 1256 (10th Cir. 2015). From there, the parties engaged in

 protracted litigation and a number of delays, all associated with Mr. Farmer’s conduct in

 attempting to change the agreement, lower the price and extend its terms—which included

 an appeal. Ultimately, after the 10th Circuit “affirmed the district court’s order enforcing the

 original settlement agreement,” the district court found that Mr. Farmer, a lawyer, had

 “‘multiplied proceedings unreasonably and vexatiously and engaged in bad faith.’” Id. at

 1253. In upholding the district court’s order of sanctions, the 10 th Circuit stated:

        Farmer has represented himself throughout the course of the parties’ settlement
        wranglings. The only exception was the post-remand hearing in the district court that
        addressed the question of fees as a sanction now before us. Because Farmer appears
        both as a party and an attorney in this matter, the district court relied both on its
        inherent authority to sanction a party for bad-faith conduct as discussed in
        [Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)] and its more limited power
        to assess fees and costs against an attorney for unreasonable and vexatious
        multiplication of proceedings as authorized by 28 U.S.C. § 1927.

 Id. at 1256-57.

        In Chambers, the Supreme Court affirmed a district court’s sanctions imposed

 against a party for attempting to deprive the court of jurisdiction by acts of fraud, filing false

 and frivolous pleadings, and employing “tactics of delay, oppression, harassment and

 massive expense to plaintiff to exhausted compliance.” 501 U.S. 32, 41 (1991) (citing

 Nasco, Inc. v. Calcasieu Television & Radio, Inc., 124 F.R.D. 120, 138 (1989)). In

 discussing the inherent power of the district court, the Supreme Court stated:

        It has long been understood that “[c]ertain implied powers must necessarily result to
        our Courts of justice from the nature of their institution,” powers “which cannot be
        dispensed with in a Court, because they are necessary to the exercise of all others.”
        United States v. Hudson, 7 Cranch 32, 34 (1812); see also Roadway Express, Inc. v.

                                                    6
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 7 of 15




         Piper, 447 U. S. 752, 764 (1980) (citing Hudson). For this reason, “Courts of justice
         are universally acknowledged to be vested, by their very creation, with power to
         impose silence, respect, and decorum, in their presence, and submission to their
         lawful mandates.” Anderson v. Dunn, 6 Wheat. 204, 227 (1821); see also Ex parte
         Robinson, 19 Wall. 505, 510 (1874). These powers are “governed not by rule or
         statute but by the control necessarily vested in courts to manage their own affairs so
         as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash R.
         Co., 370 U.S. 626, 630-631 (1962).

 Id. at 43.

         Here, the parties should not be sanctioned. Counsel certainly admits that all of the

 Plaintiffs and prospective Plaintiffs were relying on the skill and advise of counsel.

 However, Plaintiffs’ counsel never filed any false pleadings or frivolous motions. Plaintiffs’

 counsel relied upon expert witness statements and affidavits signed under oath. Further,

 Plaintiffs’ counsel relied on statements of counsel and other parties in other cases, only

 when those facts where readily available and confirmable.

 IV.     PLAINTIFFS’ AVERMENTS IN THEIR RESPECTIVE COMPLAINTS WERE
         MADE IN GOOD FAITH

         Pennsylvania claims that the averments made in the Plaintiffs’ original Complaint

 and Amended Complaint were untrue. Compl. ¶¶ 296, 305-309, 334-335, 360-361; and

 Amended Complaint ¶¶ 665-666, 668, 693, 719-720. However, all of those paragraphs are

 contained in the various sections of the separate causes of action, and are thus general

 accusations concerning the elements of the alleged cause of action.

         First, the allegations concerning Ms. Boockvar’s abrogation of Pennsylvania law

 concerning the signature verification of absentee or mail-in ballots was addressed by the

 Pennsylvania Supreme Court in In Re Nov. 3, 2020 Election, 240 A.3d 591, 611 (Pa. 2020).

 However, the facts as outlined by the Plaintiffs were supported by the State of Texas in its

 Motion for Leave to File Bill of Complaint, Texas v. Pennsylvania, case 220155, filed Dec.


                                                  7
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 8 of 15




 7, 2020, with the Supreme Court of the United States. Federal courts may set aside the

 erroneous findings of a state court, particularly concerning whether conduct committed by a

 person acting under color of authority violates the constitution, or a statute does the same.

        Secondly, Pennsylvania alleges that Plaintiffs’ allegations regarding Ms. Boockvar’s

 conduct concerning the curing of a defective ballot required disqualification of the mail-in

 ballots casts. In In Re Canvass of Absentee & Mail-in Ballots, 241 A. 3d 1058, 1078, the

 Pennsylvania Supreme Court ruled that Pennsylvania law was not violated by counties that

 counted certain absentee and/or mail-in ballots, even though the outer envelope was not

 completely filed out properly. However, Plaintiffs did not argue that the ballots required

 disqualification. In the Complaint and Amended Complaint, the substance of the allegations

 there was that Ms. Boockvar relaxed that rules, and created a system whereby local officials

 could review ballots “without the proper announcements, observation, and security.” Comp.

 ¶ 220(e). In essence, the Plaintiffs, allegations center around Ms. Boockvar’s

 unconstitutional acts, of which the Pennsylvania Supreme Court is not the final arbiter.

        In its motion for sanctions, Pennsylvania cites Donald J. Trump for President, Inc. v.

 Sec’y of Pa. (“Trump II”), 830 F. App’x 377, 384 (3d Cir. 2020). There, certain voters and

 the Trump campaign sought to invalidate a large amount of votes, based upon Ms.

 Boockvar’s notice of cure procedures for procedurally defective mail-in ballots. The 3 rd

 Circuit found that the plaintiffs waited too long to amend their complaint, and denied their

 request for injunctive relief. Before that, the Trump campaign and two other voters had

 already lost in the district court, for lack of standing, but only because the court found no

 causation, as the challenged state action was ultimately determined to be legal under

 Pennsylvania law. Donald J. Trump for President, Inc. v. Boockvar (“Trump I”), 502



                                                   8
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 9 of 15




 F.Supp.3d 899 (M.D. Pa. 2020). However, an otherwise aggrieved party may sue in good

 faith to assert rights based in law and fact that are not frivolous, which includes a good faith

 argument for an extension, modification or reversal of existing case law. See Colorado.

 Rules of Professional Conduct Rule 3.1. Additionally, Plaintiffs here are not suing to

 invalidate votes, but for damages associated with the acts of certain state actors that

 ultimately effected every registered voter across the country regarding the 2020 Presidential

 election. In fact, the district court in Trump I stated:

         Individual Plaintiffs have adequately demonstrated that they suffered an injury-in-
         fact. “[A] person’s right to vote is ‘individual and personal in nature.’”
         Accordingly, the denial of a person’s right to vote is typically always sufficiently
         concrete and particularized to establish a cognizable injury. This is true regardless
         of whether such a harm is widely shared. So long as an injury is concrete, courts
         will find that an injury in fact exists despite the fact that such harm is felt by
         many.

         This is precisely the situation presented here. Individual Plaintiffs have
         adequately pled that their votes were denied. As discussed above, the denial of a
         vote is a highly personal and concrete injury. That Individual Plaintiffs had their
         ballots cancelled and thus invalidated is sufficiently personal to establish an injury
         in fact. It is of no matter that many persons across the state might also have had
         their votes invalidated due to their county’s failure to implement a curing
         procedure. Accordingly, the Court finds that Individual Plaintiffs have established
         injury in fact.

 Id. at 912.

         Pennsylvania further relies on the holding of In Re Canvassing Observation, 241 A.3d

 339 (Sup. Ct. Pa. 2020), which also found that certain state action to limit poll worker

 observation was compliant with Pennsylvania state law. However, in that case, the Trump

 campaign was seeking injunctive relief to gain additional access to poll workers. Further, the

 Pennsylvania Supreme Court merely addressed state law issues, and did not address federal

 constitutional questions, nor would any federal court be bound by any such state court

 interpretation of constitutional law. Although Pennsylvania desperately clings to rulings

                                                     9
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 10 of 15




 regarding its state laws by its own state courts, it ignores the fundamental principal of federal

 supremacy, and the authority of federal courts to decide federal issues.

           Plaintiff counsel never “smeared dedicated poll workers in Pennsylvania and other

 states.” Doc. 101, p. 7. The paragraph referenced in the complaint was specifically with regard to

 allegations concerning the involvement of Center For Technology And Civic Life, utilizing the

 money provided to it by other Defendants to train and recruit “poll workers, many of whom

 participated in a conspiracy to influence the presidential election.” The Pennsylvania Defendants

 can object or deny this factual allegation, as they wish. This allegation is supported by many

 affidavits submitted from across the country to establish this fact. This case, however, was

 dismissed in the pleading stage, and Plaintiffs are not bound now to prove their case in response

 to this motion.

           As to Plaintiffs’ claims regarding a lack of equal protection, Plaintiffs’ counsel agrees

 that the Equal Protection Clause applies only to the treatment of persons with a state’s

 jurisdiction. However, if the actions of certain state actors violate the equal protection of persons

 in that state, and the impact of those violations affect people outside the state, that conduct is

 actionable by those out of state persons as well. See Anderson v. Celebrezze, 460 U.S. 780

 (1983).

           As stated throughout the pleadings by the Plaintiff, the right to vote for President and

 Vice-President is a national right. There is only one national election. That election happens

 every four years, and is expressed through the ballots of registered voters across the country.

 Because actions in one state necessarily impact the voting rights in other states, corrupt action in

 any state extends to the class of injured registered voters across the entire nation. See Id.

 Accordingly, if the actions of a governor and/or secretary of state are unconstitutional as it



                                                    10
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 11 of 15




 relates to a Presidential election, that harm negatively affects every registered voter. With that,

 all completed acts of unconstitutional behavior infer a damage of at least one dollar—the only

 issue is who has standing to claim the violation. Plaintiffs believe they have been damaged by

 the acts of all the Defendants. This Court disagreed and dismissed the case for lack of standing.

 Nonetheless, sanctioning their attorneys for standing up for Plaintiffs’ rights is neither

 appropriate nor or authorized, under this circumstances.

 IV.    SANCTIONS AGAINST PLAINTIFFS COUNSEL PURSUANT TO 28 U.S.C. §
        1927 ARE NOT APPROPRIATE

        28 U.S.C. § 1927 provides in pertinent part that:

        Any attorney ... who so multiplies the proceedings in any case unreasonably and
        vexatiously may be required by the court to satisfy personally the excess costs,
        expenses, and attorneys’ fees reasonably incurred because of such conduct.

        Plaintiffs filed their Complaint on December 22, 2020. Doc. 1. After the Pennsylvania

 Defendants were served, the Pennsylvania Office of Attorney General filed its Motion to Dismiss

 on March 18, 2021. Doc. 49. Before that, on March 15, 2021, the Plaintiffs filed their Motion

 for Leave to Amend, with an attached copy of their Amended Complaint—that included the

 addition of eight Pennsylvanians who sought to join the suit. Doc. 48.

        However, after the filing of the motion to amend, instead of finding that the original

 complaint was moot in light of the filing of the amended complaint, this Court allowed the

 Defendants to continue with the filing of their motions to dismiss, if they chose to do so, and any

 objection that the Defendants had with regard to the Plaintiffs’ request to amend the complaint.

        Accordingly, Plaintiffs contend that it was error by the Court to essentially dual track the

 issues, instead of simply allowing Plaintiffs to amend the complaint pursuant to Rule 15. Only a

 small number of the Defendants had filed a responsive pleading at the time of the amendment.




                                                  11
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 12 of 15




        Accordingly, Pennsylvania was required by the Court’s procedure to file two motions:

 one for dismissal, and the other objecting to the amendment. Had the Court allowed the amended

 complaint by rule, noting Pennsylvania’s objection to personal jurisdiction (which they could

 have waived), Plaintiffs could have made the same decision to dismiss the case without

 prejudice, without the necessity of Pennsylvania filing a motion to dismiss, at all.

        Plaintiffs’ counsel disagrees with Pennsylvania’s opinion that a reasonable attorney

 would have stopped pursuing the case against all Defendants after receiving the first two motions

 to dismiss from Facebook, Inc., and Dominion Voting Systems, Inc. Plaintiffs stated in every

 response that their claims were not generalized grievances, but were based upon the concrete,

 particularized injury of every Plaintiff. These arguments were also included in the response filed

 to Pennsylvania’s motion to dismiss. Doc. 49, pp. 8-10.

        As noted in its motion for sanctions, Pennsylvania sent a Rule 11 motion to Plaintiffs’

 counsel on March 26, 2021, approximately one month after being served. Doc. 101, fn. 1.

 Because of the uncertainty of the issue concerning personal jurisdiction, Plaintiffs ultimately

 made the decision to dismiss the Pennsylvania Defendants without prejudice. By that time,

 Pennsylvania had already filed its objection to the amended complaint and motion to dismiss,

 and Plaintiffs’ counsel took no further actions to unreasonably delay the proceedings, or file

 additional and unnecessary pleadings.

        Accordingly, the Plaintiffs accepted Pennsylvania’s offer of safe harbor, not because

 Plaintiffs’ counsel believed the factual content of the complaints were false, but solely because

 of the issue of personal jurisdiction. After offering safe harbor, Pennsylvania now seeks to have

 the Court sanction counsel based upon the same grounds as mentioned in their prospective

 motion—but under a different legal theory, neither of which apply. Plaintiffs’ counsel never



                                                  12
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 13 of 15




 acted in a fraudulent or dishonest manner. Plaintiffs’ counsel never filed multiple, unnecessary

 pleadings or motions in a manner to bring this Court’s ire, pursuant to § 1927.

        Despite Pennsylvania’s attempt to characterize Plaintiffs’ complaint otherwise, Plaintiffs’

 Complaint was distinguishable from every other election related lawsuit brought. Unlike here,

 every lawsuit filed by either a sovereign state, or individual voter, sought extraordinary relief in

 the form of injunctive relief. As stated many times by Plaintiff, this case was and is a damages

 case based upon a number of different acts of the Defendants, which violated the due process

 rights of every registered voter. These are not “far-fetched conspiracy theories” that create a

 “dangerous narrative.” Much of the information provided in the Plaintiffs’ complaint was based

 upon reports and other complaints filed by Pennsylvania state senators, and expert reports signed

 under oath—not to mention the Texas Office of Attorney General, joined in by 19 other attorney

 generals from across the country in Texas v. Pennsylvania. The difference is, those plaintiffs

 sought standing to object to the unconstitutional acts of the Pennsylvania Defendants on different

 grounds than the Plaintiffs, here.

        Those cases sought to decertify elections in a number of states, or have the federal court

 intervene in the decisions of a state as to which Electors to send to Washington, D.C., to

 participate in the Electoral College. This is a damages case, arising from the acts and omissions

 of several state actors, all of whom have participated in an unprecedented, Presidential election

 that tens of millions do not think was fair.

        Unlike here, no other “election case” sought monetary damages only. Unlike here, no

 other case distinguished the class of registered voters (who have a due process right associated

 with their right to vote for President) as a unique class that suffered a distinct injury separate and

 apart from the general population (who do not have a right to vote that can be violated).



                                                   13
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 14 of 15




        Moreover, even if nominal damages would be considered by many in the class to be

 insufficient to be made whole, the Supreme Court recently clarified that pleading nominal

 damages was sufficient to proceed with a claim for a completed constitutional violation. See

 Uzuegbunam v. Preczewski, ___U.S.___ 141 S.Ct. 792 (2021). Unlike here, no other case

 claimed nominal damages.


        As there is no binding case on point remotely similar to the claims made by Plaintiffs,

 counsel specifically plotted their course through the maze of legal precedent to formulate their

 arguments. With regard to the Pennsylvania Defendants, the Plaintiffs sued Mr. Wolf and Ms.

 Boockvar in their individual capacities. As argued in the Plaintiffs’ response to their motion to

 dismiss, “when state actors violate the Constitution, they are stripped of their official capacity

 and are liable in their individual capacity.” Doc. 72, ¶ 1. See Ex parte Young, 209 U.S. 123

 (1908). See also Tanzin v. Tanvir, 141 S.Ct. 486, 491 (2020).


        In the end, Plaintiffs’ counsel did not file any unreasonable or vexatious pleadings. To the

 contrary, it is Pennsylvania’s pursuit of sanctions in this manner that more clearly meets the

 standard for sanctionable conduct.


                                           CONCLUSION

        For the reasons above, Plaintiffs’ counsel respectfully requests that this Court deny the

 motion for sanctions, and award undersigned counsel reasonable attorney fees for the time

 necessary to respond, and any other sanction that this Court deems just and proper under the

 circumstances.

 Dated this 14th day of June, 2021.




                                                  14
Case 1:20-cv-03747-NRN Document 114 Filed 06/14/21 USDC Colorado Page 15 of 15




 Respectfully submitted,

 PLAINTIFFS COUNSEL:

 By: s/Ernest J. Walker                      By:    s/ Gary D. Fielder
 Ernest J. Walker (MI P58635)                Gary D. Fielder (CO 19757)
 ERNEST J. WALKER LAW OFFICE                 LAW OFFICE OF GARY FIELDER
 1444 Stuart St.                             1444 Stuart St.
 Denver, CO 80204                            Denver, CO 80204
 (720) 306-0007                              (720) 306-0007
 ernestjwalker@gmail.com                     gary@fielderlaw.net

                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 14, 2021, a copy of the foregoing document
 was electronically filed with the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.

 s/Gary D. Fielder
 Gary D. Fielder, Esq.
 Law Office of Gary Fielder
 1444 Stuart St.
 Denver, CO 80204
 (720)306-0007
 gary@fielderlaw.net




                                               15
